—In an action for a divorce and ancillary relief, the husband appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 8, 1995, which, inter alia, awarded the wife temporary maintenance of $2,000 per month, temporary child support of $1,590 per month, and interim counsel fees of $4,000.
Ordered that the order is affirmed, with costs.
*527The pendente lite award of maintenance and child support was a proper exercise of discretion by the Supreme Court. Moreover, any perceived inequity in the award can be remedied by proceeding expeditiously to trial (see, Albanese v Albanese, 234 AD2d 489; Hudak v Hudak, 222 AD2d 404; Goldsmith v Goldsmith, 184 AD2d 619).
The husband’s remaining contentions are without merit. Copertino, J. P., Sullivan, Pizzuto and Lerner, JJ., concur.